Case: 12-60199       Document: 00512131291         Page: 1     Date Filed: 01/31/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 31, 2013
                                     No. 12-60199
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

TEJMAN LAMA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 680 653


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Petitioner Tejman Lama petitions for review of the decision by the Board
of Immigration Appeals (BIA) dismissing his appeal from the order of the
Immigration Judge (IJ) denying withholding of removal based on a
determination that Lama’s testimony was not credible. As the BIA relied on the
IJ’s decision, we review both the IJ’s decision and the order of the BIA. See
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009); Zhu v. Gonzales, 493 F.3d
588, 593-94 (5th Cir. 2007).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60199    Document: 00512131291     Page: 2    Date Filed: 01/31/2013

                                 No. 12-60199

      To the extent that he contends for the first time that he is eligible for
asylum, his failure to exhaust his administrative remedies by raising the issue
before the BIA precludes us from exercising jurisdiction over such a claim. See
8 U.S.C. § 1252(d)(1); Roy v. Ashcroft, 389 F .3d 132, 137 (5th Cir. 2004).
Although he asserts in passing that the IJ violated his substantive due process
rights, Lama fails to brief this contention and thus waives it. See Chambers v.
Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008). Lama has not renewed any, and
therefore has abandoned all, of the other claims that he raised before the BIA
with the exception of his claim that the IJ erred by denying withholding of
removal relief based on an adverse credibility finding. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
      We review for substantial evidence the decision to deny withholding of
removal and will not reverse unless the record compels it. Zhang v. Gonzales,
432 F.3d 339, 344 (5th Cir. 2005). Under the substantial-evidence standard,
factual findings are “conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary.” § 1252(b)(4)(B).
      In claiming that his credibility was compromised because he was denied
the assistance of a Nepali translator, Lama does not address the BIA’s holding
that he had waived any such claim by explicitly conceding to proceed in English.
Consequently, he has abandoned any contention that the BIA erred by holding
that he waived that claim. See Soadjede, 324 F.3d at 833. Even though he
asserts that the IJ improperly based the adverse credibility determination on,
inter alia, numerous inconsistencies in Lama’s testimony, “‘an IJ may rely on
any inconsistency or omission in making an adverse credibility determination
as long as the ‘totality of the circumstances’” supports the determination. Wang,
569 F.3d at 538. Lama has failed to show that substantial evidence compels the
conclusion that the denial of withholding of removal was erroneous. See Zhang,
432 F.3d at 344. The petition for review is DENIED.



                                       2